Exhibit 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 02/08/11 Investors:Kathy Martin, 630-623-7833 Media: Heidi Barker, 630-623-3791 McDONALD’S JANUARY GLOBAL COMPARABLE SALES RISE 5.3% OAK BROOK, IL – McDonald’s Corporation today announced global comparable sales growth of 5.3%in January.Performance by segment was as follows: · U.S. up 3.1% · Europe up 7.0% · Asia/Pacific, Middle East and Africa up 5.2% "We ent local men and women. Forward-Looking Statements This release contains certain forward-looking statements, which reflect management’s expectations regarding future events and operating performance and speak only as of the date hereof. These forward-looking statements involve a number of risks and uncertainties. The factors that could cause actual results to differ materially from our expectations are detailed in the Company’s filings with the Securities and Exchange Commission, such as its annual and quarterly reports and current reports on Form 8-K. ###
